 


109 HR 4705 IH: Mathematics and Science Teaching Corps Act of 2006
U.S. House of Representatives
2006-02-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 2d Session 
H. R. 4705 
IN THE HOUSE OF REPRESENTATIVES 
 
February 7, 2006 
Mr. Saxton introduced the following bill; which was referred to the Committee on Education and the Workforce 
 
A BILL 
To establish the Math and Science Teaching Corps. 
 
 
1.Short titleThis Act may be cited as the Mathematics and Science Teaching Corps Act of 2006. 
2.Findings and purposes 
(a)FindingsCongress finds the following: 
(1)Mathematics and science are the bases for almost every technical competence in the modern marketplace, including fields as diverse as computer programming, physics, engineering, manufacturing, and oil exploration. 
(2)Cultivating a workforce with strong mathematics and science skills is necessary both to keep the United States competitive in a global economy and for its national security. China’s long-term growth rate has surpassed that of the United States in the time since Chinese economic reform focused on the development of science and technology. 
(3)Secondary school students in the United States rank near the bottom when compared to their counterparts in other developed countries. Of the Organization for Economic Cooperation and Development nations participating in the 2003 Program for International Student Assessment, the United States ranked 24th of 29 in mathematics and 23rd of 29 in science, while Korea and Japan ranked in the top 5 in both categories. 
(4)Research shows that teacher quality is the most important factor in determining student achievement, especially in the technical fields of mathematics and science. Researchers from Penn State, the Urban Institute, and the RAND Corporation have all found higher student achievement in secondary school for those students whose teachers had taken more coursework related to their subject area. 
(5)According to the Center for Teaching and Policy, 38 percent of secondary school mathematics classes, 28 percent of general science classes, 45 percent of life science classes, and 60 percent of physical science classes are taught by individuals lacking a major or a minor in such discipline. 
(6)College graduates with strong mathematics or science backgrounds have many career opportunities that are more financially attractive than teaching. According to the National Science Foundation, recent college graduates in 2001 were offered between $10,000 and $20,000 more for their first year in a technical occupation other than teaching. 
(7)Sophisticated mathematics and science teachers are needed in all classrooms across the Nation in order to raise student achievement and ultimately help the United States maintain its competitiveness in the global economy. 
(8)Individuals who are strong in mathematics and science need financial incentives, peer mentoring, and professional development for proper recruitment and retainment in the field of teaching. 
(b)PurposesThe purposes of this Act are to— 
(1)recruit up to 8,000 new, outstanding mathematics and science secondary school teachers each year who might otherwise begin different careers; and 
(2)reward up to 8,000 existing and outstanding mathematics and science secondary school teachers each year who might otherwise leave the teaching profession. 
3.DefinitionsIn this Act: 
(1)DirectorThe term Director means the Director of the Math and Science Teaching Corps. 
(2)Hard-to-staff schoolThe term hard-to-staff school means a secondary school that has great difficulty in finding and retaining qualified and effective teachers, as determined by the Director. 
(3)Participating local educational agencyThe term participating local educational agency means a local educational agency that has been certified by the Director as offering an induction program for individuals receiving fellowships under this Act that meets adequate standards, including— 
(A)clustering Math and Science Teaching Corps Fellows in individual or nearby schools; 
(B)providing multi-year mentoring and coaching; 
(C)offering new teacher seminars on a monthly basis; 
(D)reducing the course load for such Fellows; 
(E)allowing time for joint lesson planning and other constructive collaborative activities; 
(F)providing professional development opportunities for such Fellows and Math and Science Teaching Corps Master Fellows on content knowledge and pedagogy; and 
(G)facilitating relationships between Math and Science Teaching Corps Fellows and Math and Science Teaching Corps Master Fellows. 
(4)Partner institutionThe term partner institution means an institution of higher education that has been certified by the Director as meeting adequate standards for— 
(A)offering a teacher preparation program that— 
(i)is modeled on the Master of Arts in Teaching program, which provides a full-time, 1-year course of study leading to teacher certification and a master’s degree; and 
(ii)includes pedagogical courses and a minimum of 1 semester of student teaching experience; 
(B)offering a part-time master’s degree program in mathematics or science education for teachers who are certified to teach; 
(C)offering a graduate degree program in mathematics and science; and 
(D)establishing an explicit collaboration between the teacher preparation and mathematics and science departments of the institution to provide graduate-level mathematics and science content courses that are appropriate for secondary school teachers. 
(5)Standardized testThe term standardized test means the test required by the Director of each individual who applies for a fellowship under this Act that evaluates each individual’s mathematics or science subject area knowledge. The science subject area tests shall include a section to assess mathematics skills appropriate to each subject. The standardized tests shall be approved and reviewed periodically by the National Academy of Sciences to ensure that the tests meet rigorous standards and remain appropriate for the intended use, and cut-off scores shall be set at the national level. 
4.Establishment of the Math and Science Teaching CorpsTitle II of the Department of Education Organization Act (20 U.S.C. 3411 et seq.) is amended by adding at the end the following: 
 
221.Math and Science Teaching Corps 
(a)In generalThere shall be in the Department a Math and Science Teaching Corps to be administered by the Director of the Math and Science Teaching Corps in accordance with the Mathematics and Science Teaching Corps Act of 2006. 
(b)DirectorThe Director of the Math and Science Teaching Corps shall— 
(1)administer the Math and Science Teaching Corps program established under the Mathematics and Science Teaching Corps Act of 2006; and 
(2)report directly to the Secretary and shall perform such additional functions as the Secretary may prescribe. 
(c)PurposeThe Math and Science Teaching Corps is established in order to significantly improve mathematics and science achievement among secondary school students in the United States by ensuring that such students are taught by well-prepared mathematics and science teachers with superior subject area knowledge.. 
5.Math and Science Teaching Corps fellowships for prospective teachers 
(a)EstablishmentThe Director shall carry out a program through which the Director awards— 
(1)Math and Science Teaching Corps Fellowships for Prospective Teachers (referred to in this part as MSTC Fellowships) to eligible individuals; 
(2)grants to partner institutions to pay the tuition and fees and overhead costs at such institutions of individuals receiving MSTC Fellowships under this section; and 
(3)grants to participating local educational agencies to pay the costs of the activities described in subsection (e)(4). 
(b)Definition of eligible individualIn this section, the term eligible individual means an individual who— 
(1)is a recent college graduate or a mid-career professional outside of the teaching field; and 
(2)possesses a strong content area knowledge, including a baccalaureate (or higher) degree in mathematics, science, engineering, technology, or a related field. 
(c)ApplicationAn individual, partner institution, or participating local educational agency that desires to receive a MSTC Fellowship or grant, as applicable, under this section shall submit an application to the Director at such time, in such manner, and accompanied by such information as the Director may require. 
(d)Recruitment and selection of individuals for MSTC fellowships 
(1)RecruitmentThe Director shall recruit eligible individuals for the MSTC Fellowships. 
(2)SelectionThe Director shall establish criteria to ensure that individuals who receive MSTC Fellowships under this section possess— 
(A)a comprehensive knowledge of the subject area to be taught as evidenced by performing at a satisfactory level on a standardized test; 
(B)strong verbal and communication skills; and 
(C)other attributes that are linked to effective teaching. 
(e)Activities 
(1)In generalAn individual who receives a MSTC Fellowship under this section shall— 
(A)receive pedagogical training as described in paragraph (2); and 
(B)for 4 years, within a 7-year period of first receiving the Fellowship, teach mathematics or science in a secondary school, as described in paragraph (3). 
(2)Pedagogical training 
(A)In generalAn individual who receives a MSTC Fellowship under this section shall— 
(i)if the individual is not certified to teach— 
(I)attend, during the first year of the MSTC Fellowship, a 1-year, full-time graduate education program of a partner institution that receives a grant under this section; and 
(II)receive, during that 1 year, a stipend that is in an amount that is equal to the Graduate Research Fellowship stipend awarded by the National Science Foundation; or 
(ii)if the individual holds appropriate teacher certification credentials when granted the MSTC Fellowship, then during any of the 4 years of the MSTC Fellowship— 
(I)attend a part-time graduate education program leading to a master’s degree in mathematics or science education; or 
(II)enroll at an institution of higher education in not more than 24 credit hours of courses in mathematics, science, or education. 
(B)Grants to partner institutionsA partner institution that receives a grant under this section— 
(i)shall use the grant funds to pay the tuition and fees at such institution of individuals receiving MSTC Fellowships under this section; and 
(ii)may use not more than 10 percent of the grant funds for overhead costs incurred by the partner institution in administering the grant. 
(3)Teaching, mentoring, and professional developmentAn individual who receives a MSTC Fellowship under this section— 
(A)shall, for 4 years, teach mathematics or science in a secondary school served by a participating local educational agency; 
(B)shall, for such 4 years, participate in induction programs offered by the participating local educational agency; 
(C)shall, for such 4 years, receive a stipend that is equal to— 
(i)for the first year of teaching described in subparagraph (A), $11,000; 
(ii)for the second year of teaching described in subparagraph (A), $14,000; 
(iii)for the third year of teaching described in subparagraph (A), $17,000; and 
(iv)for the fourth year of teaching described in subparagraph (A), $20,000; and 
(D)if the school in which the individual is teaching is determined by the Director to be a hard-to-staff school, may receive enhanced stipends, of a uniform amount determined by the Director, in each year of teaching as described in subparagraph (A). 
(4)Grants to participating local educational agenciesA participating local educational agency that receives a grant under this section— 
(A)shall use the grant funds to pay the expenses associated with facilitating the induction and professional development services for individuals receiving fellowships under this Act; and 
(B)may not reduce the salary of an individual who receives a MSTC Fellowship under this section and is employed in a secondary school served by such agency below the salary normally paid for an individual with a similar background and experience solely because such individual receives a stipend under paragraph (3). 
(f)Reports 
(1)In generalNot later than 3 years after the date of enactment of this Act, the Director shall submit a report to Congress that evaluates the effectiveness of the program under this section. 
(2)Subsequent reportsThe Director shall submit an updated report every 5 years after the date the first report is submitted under paragraph (1). 
(g)RepaymentIn the event that an individual receiving a MSTC Fellowship under this section does not complete the activities described in subsection (e), the Director shall require repayment of the stipends granted to the individual under this section according to the regulations established by the Math and Science Teaching Corps. 
(h)Authorization of appropriationsThere are authorized to be appropriated to carry out this section, $137,000,000 for fiscal year 2007, $410,000,000 for fiscal year 2008, $683,000,000 for fiscal year 2009, $956,000,000 for fiscal year 2010, and $1,092,000,000 for fiscal year 2011. 
6.Math and Science Teaching Corps Fellowships for Experienced Teachers 
(a)EstablishmentThe Director shall carry out a program in which the Director awards Math and Science Teaching Corps Fellowships for Experienced Teachers (referred to in this part as MSTC Master Fellowships) to eligible individuals. 
(b)Eligible individualIn this section, the term eligible individual means an individual who— 
(1)has been teaching mathematics or science in a public secondary school for not less than 3 years; 
(2)possessed certification in the field and level in which the individual primarily taught during the 3 years preceding the year for which the determination is made; and 
(3)is employed as a full-time, secondary mathematics or science teacher in a participating local educational agency. 
(c)ApplicationsAn eligible individual who desires to receive a MSTC Master Fellowship under this section shall submit an application to the Director at such time, in such manner, and accompanied by such information as the Director may require. 
(d)Recruitment and selection of MSTC master fellows 
(1)RecruitmentThe Director shall recruit eligible individuals for MSTC Master Fellowships. 
(2)Selection 
(A)In generalThe Director shall establish criteria to ensure that individuals who receive MSTC Master Fellowships under this section— 
(i)demonstrate expertise in mathematics or science content by taking a standardized test; 
(ii)demonstrate mastery of mathematics or science pedagogy and have a strong record of positively affecting academic achievement, as demonstrated by observations from supervisors, student data (as available), or other information as determined by the Director; and 
(iii)demonstrate other attributes that are linked to effective teaching. 
(e)Activities 
(1)In generalAn eligible individual who receives a MSTC Master Fellowship under this section— 
(A)shall— 
(i)continue to teach mathematics or science in a public secondary school in a participating local educational agency for not less than an additional 5 years during the subsequent 7 years after receiving such a MSTC Master Fellowship under this section; 
(ii)serve as a leader within the individual's department and school; 
(iii)mentor MSTC Fellows, as appropriate; 
(iv)receive a stipend of $20,000 for each year the eligible individual continues to teach, as described in clause (i), but for not more than 5 years; and 
(v)attend lectures, seminars, or workshops on content area knowledge or pedagogy provided by the participating local educational agency that employs such eligible individual; and 
(B)if the school in which the individual is teaching is determined by the Director to be a hard-to-staff school, may receive enhanced stipends, of a uniform amount determined by the Director, in each year of teaching as described in subparagraph (A)(i). 
(f)Renewal of MSTC master fellowshipsAn individual who has received a MSTC Fellowship or MSTC Master Fellowships and has completed the requirements associated with such fellowship may re-apply for a MSTC Master Fellowship (or apply for a MSTC Master Fellowship in the case of an individual who has received a MSTC Fellowship) if such individual is an eligible individual under this section. 
(g)RepaymentIn the event that an individual receiving a MSTC Master Fellowship under this section does not complete the activities described in subsection (e), the Director shall require repayment of the stipends granted to the individual under this section according to the regulations established by the Math and Science Teaching Corps. 
(h)Reports 
(1)In generalNot later than 3 years after the date of enactment of this Act, the Director shall submit a report to Congress that evaluates the effectiveness of the program under this section. 
(2)Subsequent reportsThe Director shall submit an updated report every 5 years after the date the first report is submitted under paragraph (1). 
(i)Authorization of appropriationsThere are authorized to be appropriated to carry out this section, $100,000,000 for fiscal year 2007, $300,000,000 for fiscal year 2008, $500,000,000 for fiscal year 2009, $700,000,000 for fiscal year 2010, and $800,000,000 for fiscal year 2011. 
 
